DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. 

Information Disclosure Statement
As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case.

Claim Objection – Warning
Applicant is advised that should claim 8 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Applicant is also advised that should claim 13 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Objections
Claims 4 and 17 are objected to because of the following informalities: 
Claim 4 recites “the inventor space” but appears it should recite “the inventory space” 
Claim 17 recites "a customer” but appears it should recite “the customer.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-3, 6-11, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “…wherein the handheld product interaction device is operable by the customer to place an order for a product viewed by the customer.” However, the claim is indefinite because it is unclear when “a product” refers to the same product as claim 1 or could include a different product. Additionally, the claim does not contain sufficient antecedent basis for “the handheld product interaction device,” which renders the claim indefinite because it is unclear whether the claim intends to refer to the previously recited “one or more portable product interaction devices” of claim 1, or if the claim is referring to a new device. For the purposes of further examination, the examiner interprets the claim to refer to either the product of claim 1 or another product, and interprets the claim to refer to the portable product interaction device of claim 1. 
Claim 3 recites the limitation “a product” and is indefinite for the same reasons discussed with respect to claim 2 above (i.e. it is unclear when “a product” refers to the same product as claim 1 or could include a different product). For the purposes of further examination, the examiner interprets claim 3, under the broadest reasonable interpretation, to refer to either the same product recited in claim 1 or another product. 
Claim 6 recites limitations to “generate a representation of a product on the display screen” and also recites “a portable product interaction device” – the claim is indefinite because it is unclear whether the limitations “a representation,” “a product,” and “a portable product interaction device” are referring to the same “representation,” “product,” and “one or more portable product interaction devices” recited in claim 1, or if the claim may be referring to another representation, product, and portable product interaction device. For the purposes of further examination and in view of the broadest reasonable interpretation, the claim is interpreted as referring to the same or a different representation, product, and portable product interaction device. 
Claim 7 recites limitations to “generate a representation of a product in a virtual reality in response to an operation performed by the customer on a portable product interaction device” – however, similar to claim 6 above the claim is indefinite because it is unclear whether the limitations “a representation,” “a product,” and “a portable product interaction devices” are referring to the same “representation,” “product,” and “one or more portable product interaction devices” recited in claim 1, or if the claim may be referring to another representation, product, and portable product interaction device. For the purposes of further examination and in view of the broadest reasonable interpretation, the claim is interpreted as referring to the same or a different representation, product, and portable product interaction device.
Claim 8 recites “a product in inventory” – however, the claims is unclear because it is unclear whether the limitation “a product” is referring to the same “product” recited in claim 1, or if the claim may be referring to another product. For the purposes of further examination and in view of the broadest reasonable interpretation, the claim is interpreted as referring to the same or a different product.
Claim 9 recites limitations to “generate a holographic representation of a product in response to an operation performed by the customer on a portable product interaction device” - however, the claim is indefinite because it is unclear whether the limitations “a product” and “a portable product interaction device” are referring to the same “product” and “one or more portable product interaction devices” recited in claim 1, or if the claim may be referring to another product and portable product interaction device. For the purposes of further examination and in view of the broadest reasonable interpretation, the claim is interpreted as referring to the same or a different product and portable product interaction device.
Claim 10 recites “a representation of a product in response to an operation performed by the customer on a portable product interaction device” – however, the claim is indefinite because it is unclear whether the limitations “a representation,” “a product” and “a portable product interaction device” are referring to the same “representation,” “product” and “one or more portable product interaction devices” recited in claim 1, or if the claim may be referring to another representation, product and portable product interaction device. For the purposes of further examination and in view of the broadest reasonable interpretation, the claim is interpreted as referring to the same or a different representation, product and portable product interaction device.
Claim 11 recites “a product in inventory” – however, the claim is unclear because it is unclear whether the limitation “a product” is referring to the same “product” recited in claim 1, or if the claim may be referring to another product. For the purposes of further examination and in view of the broadest reasonable interpretation, the claim is interpreted as referring to the same or a different product. 
Claim 18 recites the limitation “at least one of the customers…” – however, as claim 1 only refers to “a customer” it is unclear whether claim 18 is intended to refer to “the customer” of claim 1 or is intended to potentially refer to one or more other customers. For the purposes of further examination, the examiner interprets “at least one of the customers…” to refer to either a single customer or multiple customers. 
Claim 20 recites the limitation “generating a representation of a product…” but then later recites the limitation “dispensing a product…”, thereby rendering the claim indefinite because it is unclear if the dispensed product refers to the previously recited “a product” or if it may also refer to another product. For the purposes of further examination, the dispensed product is interpreted to include either the same product previously recited, or another product. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.

Step 1:
Claim 20 recites “A method…” (i.e. a process). Claim 20 falls under one of the four categories of statutory subject matter and as a result, passes Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Claim 20 recites limitations for a method of dispensing products, comprising: generating a representation of a product in a product presentation space, and receiving an order from a customer that has viewed the product representation while in the product presentation space. These are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claim 20 above amount to a process for creating a representation of a product in a product presentation space (which could merely require creating an advertisement or product display) and receiving an order from a customer for the product, and dispensing the product from an inventory space. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the process described by the limitations above amounts to a commercial interaction (e.g. advertising and sales activities or behaviors), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claim 20 is not integrated into a practical application because the claims merely recite the abstract idea without including any additional elements in the claims. Additionally, because the final step for dispensing a product is considered part of the commercial interaction (i.e. a sales behavior or activity) and occurs without mention of any mechanisms whatsoever (e.g. operation of a machine or mechanical components of  a dispensing machine that are actuated for dispensing of the product that occurs based on the performance of the abstract idea), the claims do not recite anything that would indicate the abstract idea is integrated into a practical application. Therefore, because claim 20 considered as a whole does not recite anything that integrates the abstract idea into a practical application, claim 20 is directed to an abstract idea.
Step 2B: 
Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea). As mentioned above, the claims do not recite any additional elements or computing devices for performing the steps comprising the commercial interaction (i.e. abstract idea), but instead just recite its performance. Similar to above, the examiner emphasizes that there is no additional element/machine/mechanism performing the “dispensing” step and therefore it is merely considered a function of the commercial interaction (e.g. a sales activity/behavior). 
Therefore, claim 20 is ineligible under § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190333036 A1 to Bryant. 

Claim 1: Bryant discloses: 
A system for dispensing products from inventory (Bryant: ¶ 0004-0007 showing virtual vending machine system), comprising: 
5a product inventory space housing an inventory of products (Bryant: Fig. 1, ¶ 0023, ¶ 0030 showing vending machine 20 housing an inventory of products); 
a product presentation space separate from the product inventory space (Bryant: Fig. 2 and ¶ 0023, showing display areas 22; also see ¶0060 showing a controller of vending machine and the server is adapted to provide a user device with option to view and select products from the vending machine), the product presentation space comprising two or more product presentation devices (Bryant: similar to above, see Fig. 2 and ¶ 0023 with multiple display areas, and ¶ 0060 showing the server that provides the display of the items to the user device also acts as at least a second product presentation device, under the broadest reasonable interpretation); 
and 10one or more portable product interaction devices communicatively coupled to at least one of the product presentation devices (Bryant: ¶ 0060 and ¶ 0006-0007, ¶ 0027, ¶ 0038, ¶ 0056 showing user device or smartphone coupled to the server or vending machine over a network), 
wherein at least one of the portable product interaction devices is operable by a customer in the product presentation space to control the at least one product presentation device to present, in the product presentation space, a representation of a product in inventory for the customer to view (Bryant: ¶ 0053-0056, ¶ 0060 showing user connects to server via user device/smartphone to cause server to provide representation of product for the customer to view on their device, i.e. “portable product interaction device”)

Claim 2: Bryant discloses claim 1 and further discloses: 
wherein the handheld product interaction device is operable by the customer to place an order for a product viewed by the customer (Bryant: ¶ 0038, ¶ 0053-0060 showing user device/smartphone is used to select and purchase a product from the virtual vending machine which dispenses the product to the user)

Claim 3: Bryant discloses claim 1. Bryant further discloses: 
further comprising an order fulfillment system (Bryant: ¶ 0047-0050 showing user places order and selects delivery method either via the slot if in person or via drone is ordering virtually; also see ¶ 0060 “the system includes an arrangement for automatically dispensing product to a drone for delivery”), 
wherein the order fulfillment system is configurable to fulfill an order for a product placed by the customer using the portable product interaction device (Bryant: at least ¶ 0047-0050 and ¶ 0053-0060 showing user places order and the system dispenses the product to the user or to a drone for delivery) 

Claim 4: Bryant discloses claim 1 and further discloses: 
further comprising a product dispensing system, wherein the product dispensing system is configurable to dispense a product from the inventor space in response to an order placed by the customer using the portable product interaction device (Bryant: Fig. 2 slot 28 and ¶ 0031, ¶ 0038, ¶ 0048-0050, ¶ 0060 showing dispensing the product from the vending machine system in response to an order by the customer, which may be from their user device/smartphone)

Claim 5: Bryant discloses claim 1 and further discloses: 
wherein the portable product interaction device comprises a smart phone (Bryant: at least ¶ 0053, ¶ 0056, ¶ 0060 showing the user device is a smartphone)

Claim 6: Bryant discloses claim 1 and further discloses: 
wherein at least one of the product presentation devices comprises a display device configurable to generate a representation of a product on the display screen in response to an operation performed by the customer on a portable product interaction device (Bryant: ¶ 0055-0056, ¶ 0060 showing generating representation of products on display in response to operation of user’s smartphone/user device)

Claim 7: Bryant discloses claim 1 and further discloses: 
wherein at least one of the product presentation devices comprises a virtual reality device configurable to generate a representation of a product in a virtual reality in response to an operation performed by the customer on a portable product interaction device (Bryant: ¶ 0005-0006, ¶ 0023, ¶ 0042-0046, and ¶ 0055-0060 showing generating virtual representations of a vending machine on a user’s smartphone in response to operation of a user’s smartphone to register/login to the system)

Claim 8: Bryant discloses claim 1 and further discloses: 
wherein at least one of the product presentation devices comprises a tangible object representation of a product in inventory (Bryant: Fig. 2 and ¶ 0023 showing at least one of the presentation devices may be a physical display of products available in the machine) 

Claim 11: Bryant discloses claim 1 and further discloses: 
wherein at least one of the product presentation devices comprises a tangible object representation of a product in inventory (Bryant: Fig. 2 and ¶ 0023 showing at least one of the presentation devices may be a physical display of products available in the machine)

Claim 13: Bryant discloses claim 1 and further discloses: 
further comprising a drone in the product presentation space configured to assist customers in reviewing products (Bryant: ¶ 0060 “a user device adapted to communicate with the controller via the server to view and select product from vending machine. In one embodiment, the system includes an arrangement for automatically dispensing product to a drone for delivery”; also see ¶ 0023, ¶ 0032, ¶ 0048)

Claim 14: Bryant discloses claim 1 and further discloses:
further comprising a drone in the product presentation space configured to assist customers in reviewing products (Bryant: ¶ 0060 “a user device adapted to communicate with the controller via the server to view and select product from vending machine. In one embodiment, the system includes an arrangement for automatically dispensing product to a drone for delivery”; also see ¶ 0023, ¶ 0032, ¶ 0048)

Claim 20: Bryant discloses: 
A method of dispensing products (Bryant: ¶ 0004-0007 showing operations of a virtual vending machine system), comprising: 
generating a representation of a product in a product presentation space (Bryant: ¶ 0053-0056, ¶ 0060, and Fig. 2/¶ 0023 showing generating product representation on either vending machine display or virtual display via user’s device/smartphone), 
receiving an order from a customer that has viewed the product representation while in the product presentation space (Bryant: ¶ 0055-0059 showing user views, selects and purchases desired product); and 
dispensing a product from an inventory space that is separate from the product presentation space (Bryant: ¶ 0059-0060 showing dispensing product from the physical vending machine after making selection via the user device)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190333036 A1 to Bryant in view of US 20170309074 A1 to Cho et al. (Cho). 

Claim 9: Bryant discloses claim 1. With respect to the limitation: 
wherein at least one of the product presentation devices comprises a holographic generator configurable to generate a holographic representation of a product in response to an operation performed by the customer on a portable product interaction device
Bryant teaches a plurality of product presentation devices including both physical and virtual display of products in response to operation on a user device (Bryant: Fig. 2/¶ 0023, ¶ 0055-0060), but does not explicitly teach that the displayed view of the product can include a generating a holographic representation of the product. However, Cho teaches generating a holographic representation of selected products from a vending machine (Cho: ¶ 0015-0019). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the digital hologram representation of products of Cho in the vending machine system of Bryant with a reasonable expectation of success of arriving at the claimed invention, with the motivation that the “holographic product vending machine can sell a product even without holding an actual product” and “can actively induce the user to purchase a product” (Cho: ¶ 0010). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190333036 A1 to Bryant in view of US 20200143620 A1 to Jafa et al. (Jafa). 

Claim 10: Bryant discloses claim 1. With respect to the following limitation, Bryant does not explicitly teach, however, Jafa teaches: 
wherein at least one of the product presentation devices is configured to change an attribute in a representation of a product in response to an operation performed by the customer on a portable product interaction device (Jafa: ¶ 0030-0034 showing customer may use customer device/smartphone to control vending machine to display products and filter the products by attributes such that products with particular attributes are displayed for purchase to the customer) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the modification of product attributes in product displays in response to operation of a customer device of Jafa in the vending machine system of Bryant with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the problems with conventional vending machines in that “Typically, a customer approaches a vending machine, examines images or actual examples of products available for vending, and purchases one of the products. This limited interaction reduces the opportunities available to persuade a potential customer to purchase a product. Customers who are unsure of what they would like to purchase receive limited information to guide them to a given product and cannot receive information tailored to their specific need” (Jafa: ¶ 0018). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190333036 A1 to Bryant in view of US 20180285959 A1 to Peyer et al. (Peyer). 

Claim 12: Bryant discloses claim 1. With respect to the following limitation, Bryant does not explicitly teach, however Peyer teaches: 
further comprising an autocart in the product presentation space configured to assist customers in reviewing products (Peyer: at least ¶ 0021, ¶ 0024, ¶ 0037-0043 showing vending machine with product recommendation engine to display product recommendations that assist customers in reviewing products; also see Fig. 6 and ¶ 0078 showing recommendation of suggested product for purchase)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the usage of a recommendation engine to display suggested products of Peyer in the vending machine system of Bryant with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “vending machines, when placed into service in the field, have historically been unable to leverage their powerful digital media, their shopping carts for multiple vends, or their cashless payment features. Consequently, vending machines continue to suffer flat revenue streams” (Peyer: ¶ 0003). 

Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190333036 A1 to Bryant in view of US 20110295417 A1 to Smith et al. (Smith). 

Claim 15: Bryant discloses claim 1. With respect to the following limitation, Bryant does not explicitly teach presenting articles of apparel, however, Smith teaches: 
wherein at least one of the product presentation devices is configured to present two or more different articles of apparel (Smith: ¶ 0138 showing vending machine displays a plurality of pieces of apparel such as a a dress, robe, and hat)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the presentation of coordinating pieces of apparel with a product of Smith in the vending machine system of Bryant with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to customize or personalize the consumer's shopping experience” (Smith: ¶ 0137) and so that “the consumer has the chance to see the products interacting and to view what the final product will look like before the consumer finalizes his or her decision to purchase the product(s)” (Smith: ¶ 0138).  

Claim 16: Bryant discloses claim 1. With respect to the following limitation, Bryant does not explicitly teach presenting articles of apparel, however, Smith teaches: 
wherein at least one of the product presentation devices is configured to present two or more different articles of apparel in combination with one another (Smith: ¶ 0138 showing vending machine displays a plurality of pieces of apparel such as a a dress, robe, and hat)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the presentation of coordinating pieces of apparel with a product of Smith in the vending machine system of Bryant with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to customize or personalize the consumer's shopping experience” (Smith: ¶ 0137) and so that “the consumer has the chance to see the products interacting and to view what the final product will look like before the consumer finalizes his or her decision to purchase the product(s)” (Smith: ¶ 0138).  

Claim 19: Bryant discloses claim 1. Bryant does not explicitly teach the following limitations of claim 19, however, Smith teaches: 
wherein at least one of the products available for purchase in the product presentation space comprises an embedded chip (Smith: ¶ 0006-0008, ¶ 0056, ¶ 0067-0069 describing that each of the products in the vending machine includes a product sensor or RFID tag, i.e. embedded chip, used to identify available products that can be dispensed), 
wherein the embedded chip is scannable by an electronic device to obtain information about the product (Smith: ¶ 0007-0008, ¶ 0069-0070, ¶ 0127 showing the RFID tag or product sensor is read by the vending machine or product holder to indicate that the product is authorized to be dispensed)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the product sensor tag for identifying available products in the vending machine of Smith in the vending machine system of Bryant with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to ensure that only products that are available for immediate vending or purchase are displayed by the display device and offered to or selectable by the user (i.e., the vending machine will not display what it cannot immediately vend)” (Smith: ¶ 0006). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190333036 A1 to Bryant in view of US 20140316875 A1 to Tkachenko et al. (Tkachenko). 

Claim 17: Bryant discloses claim 1. Bryant does not explicitly teach the following limitations of claim 17, however, Tkachenko teaches: 
further comprising one or more computing devices configured to: receive shopping history information for one or more customers; and transmit the shopping history information to a customer via at least one of the portable product interaction devices (Tkachenko: at least ¶ 0058-0065 showing using past purchase history information for one or more customer to transmit product information associated with the product purchase history to the customer device) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt of past purchase history/vending machine usage history in order to present product recommendations/notifications to the customer device of Tkachenko in the vending machine system of Bryant with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to enable timely and dynamic pricing of products loaded into a vending machine to increase awareness and (price) availability of vended products to consumers, thereby promoting purchases, moving product out of the vending machine, and preventing waste of perishable or time-sensitive vended product” (Tkachenko: ¶ 0013). 

Claim 18: Bryant discloses claim 1. Bryant does not explicitly teach the following limitations of claim 17, however, Tkachenko teaches: 
further comprising one or more computing devices configured to: generate use information for at least one of the products available to at least one of the customers in the product presentation space; and transmit the use information to a customer via at least one of the portable product interaction devices (Tkachenko: at least ¶ 0058-0065 showing using past usage history of the vending machine to purchase products for one or more customer to transmit product information associated with the product usage history to the customer device)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt of past purchase history/vending machine usage history in order to present product recommendations/notifications to the customer device of Tkachenko in the vending machine system of Bryant with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to enable timely and dynamic pricing of products loaded into a vending machine to increase awareness and (price) availability of vended products to consumers, thereby promoting purchases, moving product out of the vending machine, and preventing waste of perishable or time-sensitive vended product” (Tkachenko: ¶ 0013). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628